Citation Nr: 0026314	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  93-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Gilbert's syndrome.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the cervical spine with 
residuals of diskectomy and fusion of the fourth and fifth 
cervical vertebrae.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the thoracolumbar spine.

5.  Entitlement to a rating in excess of 10 percent for right 
carpal tunnel syndrome.

6.  Entitlement to a rating in excess of 10 percent for 
bilateral maxillary sinusitis with allergic rhinitis.

7.  Entitlement to a rating in excess of zero percent for 
duodenal ulcer with sliding hiatal hernia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1963 to January 
1991.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in part of 
which the regional office (RO) denied entitlement to service 
connection for pes planus and bunions of both feet, Gilbert's 
syndrome, and left carpal tunnel syndrome.  The veteran has 
also appealed the ratings assigned to the following 
disabilities:  degenerative joint disease of the 
thoracolumbar spine, rated 10 percent; degenerative joint 
disease of the cervical spine with residuals of diskectomy 
and fusion of the fourth and fifth cervical vertebrae (C5-6), 
rated 20 percent; bilateral maxillary sinusitis with allergic 
rhinitis, rated zero percent disabling; duodenal ulcer 
disease with sliding hiatal hernia, rated zero percent; and 
right carpal tunnel syndrome, rated zero percent.

During the pendency of his appeal, the veteran was granted 
entitlement to service connection for pes planus and bunions 
of both feet.  The appeal of the former denial of service 
connection is now moot.  See Grantham v. Brown, 114 F. 2d 
1156 (1997).

Also, the veteran was recently awarded higher ratings, 
effective from the date of the day following his separation 
from service, for degenerative joint disease of the cervical 
spine, right carpal tunnel syndrome, and bilateral sinusitis 
with allergic rhinitis.  However, the veteran's claim for 
higher ratings for such disorders remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where there is no 
clearly expressed intent to limit an appeal to entitlement to 
a specific disability rating for a service-connected 
condition, the RO and Board are required to consider 
entitlement to all available ratings for that condition, 
i.e., the maximum disability rating allowed by law).

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning a claimed disability, as the document adding that 
issue to the appeal mistakenly treated claim as one for an 
increased evaluation for service-connected disability rather 
than as a disagreement with the original rating award, which 
is what it was.  Fenderson involved a situation in which the 
Board had concluded that the appeal as to the issue involved 
was not properly before it, on the basis that a substantive 
appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a NOD following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation for the 
veteran's service-connected disorders.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Therefore, the Board will not remand 
this matter solely for a re-characterization of the issues in 
a new SOC.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran has current disability from left carpal tunnel 
syndrome.

2.   The record contains no competent medical evidence that 
the veteran has current disability which has been attributed 
to his diagnosis of Gilbert's syndrome.

3.  The veteran's disability from degenerative joint disease 
of the cervical spine, status post diskectomy and fusion of 
C5-6, is manifested by moderate limitation of motion in the 
cervical spine and mild cervical radiculopathy.

4.  The veteran's disability from degenerative joint disease 
of the thoracolumbar spine is manifested by no more than 
slight limitation of motion of the lumbar and thoracic 
segments of the spine.

5.  The veteran's disability from right carpal tunnel 
syndrome is manifested by mild, incomplete paralysis of the 
median nerve, with sensory changes only, without clinical 
findings of weakness, atrophy, incoordination, loss of 
motion, or pain with motion.

6.  The veteran's sinusitis with allergic rhinitis is not 
manifested by nasal obstruction or by frequently 
incapacitating recurrences, severe and frequent headaches, or 
purulent discharge or crusting reflecting purulence, nor any 
medical evidence that a sinus disorder results in three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, purulent discharge or crusting.

7.  The veteran's disability from duodenal ulcer and hiatal 
hernia is predominantly manifested by gastroesophageal reflux 
and heartburn, without associated symptoms such as weight 
loss, anemia, vomiting, hematemesis, melena, dysphagia, or 
general impairment of health.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
carpal tunnel syndrome is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of entitlement to service connection for 
Gilbert's syndrome is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine with C5-6 
diskectomy and fusion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5290, 5293 
(1999).

4.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the thoracolumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.25, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Codes 5291, 5292 (1999).

5.  The criteria for a rating in excess of 10 percent for 
right carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§  1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.124a, Diagnostic Code 8515 
(1999).

6.  The criteria for a rating in excess of 10 percent for 
sinusitis with allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.96, Diagnostic Codes 6513, 6522 
(1999).

7.  The criteria for a rating of 10 percent for duodenal 
ulcer with hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.114, Diagnostic Codes 7305, 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
Gilbert's syndrome and left carpal tunnel syndrome are not 
well grounded.  Although the RO did not specifically state 
that it denied such claims on the basis that they were not 
well grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claims because they are not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish well-grounded claims is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claims are well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in August 
1991, and in the statement of the case and supplemental 
statements of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well-grounded.

A.  Left Carpal Tunnel Syndrome

In the claim filed in February 1991, the veteran asserted 
that he had current disability from bilateral carpal tunnel 
syndrome.  Service medical records show that he had a neuroma 
removed from this left palm in April 1964.  A treatment note 
dated in August 1987 contains a diagnosis of bilateral carpal 
tunnel syndrome.  An electromyogram (EMG) in January 1987 was 
interpreted as showing electrophysiologic evidence of left 
carpal tunnel syndrome.  However, subsequent diagnostic 
studies in 1987 resulted in impressions that the veteran's 
left upper extremity symptoms were related to foraminal 
encroachment of the C-5 nerve root on the left side with 
radiculopathy.  In February 1988, the veteran was 
hospitalized for work-up of his cervical radiculopathy and to 
rule-out carpal tunnel syndrome.  EMG studies showed right 
carpal tunnel syndrome.  Studies on the left side were 
essentially normal.

The record contains no competent medical evidence or opinion 
that the veteran has current disability associated with left 
carpal tunnel syndrome.  During a VA examination in August 
1998, the veteran underwent electrodiagnostic studies of both 
upper extremities.  All muscles in the left upper extremity 
were normal except for slight polyphasia in the triceps.  
Sensory examination revealed no deficit other than slight 
loss over the inner surface of the left index finger which 
the examiner opined was not related to carpal tunnel 
syndrome.  There were no sensory losses consistent with a 
median nerve distribution.  Tinel's sign was negative at both 
wrists.  The examiner reported a diagnosis of resolved carpal 
tunnel syndrome.

The report of a September 1998 VA orthopedic examination 
indicates that the examiner thoroughly reviewed the veteran's 
claims folder.  The report does not indicate that the veteran 
had complaints associated with left carpal tunnel syndrome.  
On examination, he had full active and passive ranges of 
motion in his left wrist in all planes.  Tinel's, Phalen's, 
and Finklestein's signs were negative.  There was no thenar 
or hypothenar atrophy.  There was no crepitation, palpable 
spurs, volar or dorsal ganglions.  Muscle strength in the 
left arm, hand, and fingers was 5/5.  Reflex reaction in the 
biceps, triceps, and brachial radialis were 2+.  The fingers 
of the left hand were entirely normal on physical 
examination.  There was no crepitation, palpable spurs, or 
instability.  Sensation was normal.  There was a slight 
difference in measurements of the left and right arms.  The 
examiner attributed the veteran's complaints of bilateral 
radiating pain to his fingers with tingling to cervical 
degenerative disc disease.  No diagnosis of left carpal 
tunnel syndrome was reported.

The Board has reviewed the entire record and finds that it 
contains no competent medical evidence that the veteran has 
current disability from left carpal tunnel syndrome.  
Therefore, the Board concludes that the claim of entitlement 
to service connection for left carpal tunnel syndrome is not 
well grounded.

B.  Gilbert's Syndrome

The veteran contends that he has current disability from 
Gilbert's syndrome.  During his hearing in October 1992, he 
asserted that the disability was manifested by fatigue and 
exhaustion.

Service medical records show that the veteran had mild 
infectious hepatitis in January 1967.  In a treatment record 
dated in August 1968, and examiner noted that liver function 
tests showed high bilirubin but were otherwise within normal 
limits.  The examiner's impression was Gilbert's syndrome 
without any evidence of hepatic disease.  The veteran 
continued to complained of episodes of malaise, fatigue, and 
jaundice.  In October 1973, an examiner who reviewed the 
veteran's records noted that the veteran's history was 
consistent with Gilbert's disease.  The veteran was given a 
physical profile which prohibited strenuous active, running, 
and vigorous physical exercise.  When seen in October 1977, 
the veteran gave a history of episodes of right upper 
quadrant pain and fatigue.  An examiner reported an 
impression of probable Gilbert's syndrome.  During follow-up 
treatment, the same examiner noted his impression that the 
veteran's increased bilirubin was due to hepatic dysfunction, 
probably Gilbert's syndrome.  The veteran was referred for a 
gastroenterology examination.  In November, a 
gastroenterologist expressed his agreement with the diagnosis 
of Gilbert's syndrome.  In that examiner's opinion, the 
veteran's complaints of fatigue were not related to the 
diagnosis.  A liver scan in December 1977 was normal.  A 
liver work-up in April 1986 showed no evidence of acute or 
chronic hepatitis.  In October 1987, a computed tomography 
scan of the liver and spleen was normal, as was an ultrasound 
study of the abdomen.

In the September 1998 VA examination report, an examiner 
noted that Gilbert's syndrome was diagnosed in 1969 through 
laboratory tests and was not due to an injury.  According to 
the VA examiner, Gilbert's syndrome is a common, benign, 
hereditary disorder of hepatic bilirubin metabolism.  It is 
often noted with fasting or as an incidental laboratory 
finding.  The examiner reported that it is unlikely that any 
significant symptoms are attributable to Gilbert's syndrome 
itself.  From the examiner's review of the medical records 
available to him, he found no indication that the veteran had 
any periods of disability as a result of Gilbert's syndrome.

Other evidence in the claims folder suggests that the veteran 
has not had disability from Gilbert's syndrome.  In a VA 
examination report dated in April 1991, an examiner noted 
that the veteran had been diagnosed to have Gilbert's 
syndrome in 1970.  According to the examiner, the veteran had 
had an episode of jaundice in 1967 but it was felt that is 
was probably secondary to hepatitis incurred at that time.

The Board has carefully reviewed the entire record and finds 
no medical evidence that the veteran has current disability 
which has been attributed to his diagnosis of Gilbert's 
syndrome.  The veteran own assertions that his complaints of 
fatigue are related to the diagnosis of Gilbert's syndrome 
are afforded no probative weight in the absence of evidence 
that he has the expertise to diagnose his symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of competent medical evidence that the veteran has 
disability from Gilbert's syndrome, the Board concludes that 
the claim of entitlement to service connection for Gilbert's 
syndrome is not well grounded.

II.  Increased Ratings

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999). 
It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).

A  Cervical Spine

Service medical records show that the veteran complained in 
November 1967 that his arm went to sleep at times.  An X-ray 
of the cervical vertebrae showed post-traumatic change 
involving the fifth cervical vertebra (C5).  In January 1968, 
the veteran complained of neck and right arm pain.  An 
examination revealed decreased strength in the muscles and 
movements of the right forearm.  A cervical myelogram showed 
a mid-line posterior spur at C5-6.  The veteran continued to 
have problems with neck pain and weakness in his right arm.  
In June 1970, he underwent surgery for fusion of the C5 and 
C6.  After the surgery, he continued to have complaints of 
neck pain and radicular pain and tingling in his arms.  A 
report of a neurosurgery consultation dated in June 1980 
contains an impression of degenerative joint disease of the 
cervical spine with osteophytes and C7 radiculopathy.  X-rays 
taken in December 1984 showed moderately severe encroachment 
of the left neural foramina at C4-5.  There was mild 
encroachment of the left neural foramen at C6-7.  In a letter 
dated in March 1987, a neurosurgeon noted that an EMG showed 
left median motor and sensory distal latencies and acute 
denervation of the left C5 nerve root.  The veteran 
experienced some improvement of symptoms with conservative 
treatment.  His disability from herniated cervical disc with 
vertebral fusion was noted on the report of his medical 
examination for separation from service.

During a VA examination in April 1991, the veteran reported 
having constant soreness in his neck and across his shoulders 
with tingling down both arms.  Holding his hands over his 
head caused numbness in the hands.  On examination, there was 
no muscular tenderness or spasm in the neck.  Range of motion 
was described as slightly restricted and was reported as 
follows: forward flexion 20 degrees (normal 30 degrees); 
backward extension 20 degrees (normal 30 degrees); lateral 
flexion 20 degrees to the right and 30 degrees to the left 
(normal 40 degrees); and normal rotation of 55 degrees.  The 
extremes of flexion, extension and lateral flexion were 
accompanied by neck discomfort.  The pertinent diagnosis was 
status postoperative surgical fusion with degenerative 
disease and degenerative joint disease.

The veteran was granted entitlement to service connection for 
status postoperative C5-6 diskectomy and anterior fusion with 
degenerative joint disease and history of C5 nerve root 
encroachment by the RO's July 1991 rating decision.  In an 
August 1999 rating decision, the RO awarded a rating of 20 
percent for disability associated with the neck disorder, 
effective from the date of the day following the veteran's 
separation from service.

The veteran's disability from degenerative disc disease of 
the cervical spine has been evaluated by the RO utilizing 
Diagnostic Code 5290.  Under that diagnostic code, limitation 
of the cervical spine is rated 10, 20, or 30 percent 
disabling, where such limitation is slight, moderate, or 
severe, respectively.  

The evidence contained in the claims folder which has been 
generated since the April 1991 VA examination includes a 
transcript of the veteran's testimony in October 1996, 
records of private medical treatment, reports of VA 
examinations, and VA outpatient treatment records.

The veteran testified in October 1996 that his neck disorder 
was manifested by neck pain, decreased upper body strength, 
tingling from his lips down, and inability to raise his arms 
above his head without tingling and discomfort.  He stated 
that he had used a transdermal electronic nerve stimulation 
(TENS) unit for neck pain while in service, but not longer 
had the unit.  He avoided taking pain medication due to 
concern about addiction and the side effects on his stomach.

Private medical records show that the veteran has continued 
to have symptoms of neck pain with tingling and aching in his 
arms.  A report of a private neurological consultation dated 
in December 1994 noted that the veteran had intermittent 
numbness in his arms, in the left more than the right, in a 
diffuse distribution.  This usually occurred when he turned 
his head.  On examination, muscle strength in the arms was 
normal throughout.  Biceps and triceps reflexes were 2+.  
Sensation was intact.  Adam's maneuver was negative, although 
the veteran reported some tingling in his left arm when he 
twisted his neck to the right.  The examiner reported a 
diagnosis of cervical spondylosis with possible early 
myelopathy versus radiculopathy.  An MRI of the cervical 
spine in January 1995 showed mild disc degeneration at C3-4 
with central canal narrowing, severe disc degeneration at C4-
5 with central canal narrowing, fusion at C5-6 with central 
canal narrowing, and moderate disc degenerative disease with 
a posterior disc bulge at C6-7, and narrowing of the central 
spinal canal, with moderate narrowing of the foramen.

During a VA orthopedic examination in September 1998, the 
veteran complained of a constant ache in his cervical spine 
and radiating pain to his fingers with tingling.  An examiner 
reviewed the entire history of the veteran's cervical spine 
disorder and reported an impression of significant 
degenerative disc disease throughout the mid cervical spine 
with fusion at C5-6.  Also reported was mild bilateral 
narrowing of the neuroforamina at C3-4 and C6-7, with right 
sided narrowing at C4-5.  There was mild spinal stenosis at 
C4-5.  Ranges of motion in the cervical spine were 20 degrees 
of flexion, 10 degrees of extension, 70 degrees of right and 
left rotation, and 15 degrees of right and left lateral 
bending.  Muscle strength in the shoulder and upper 
extremities was 5/5.  Reflexes in the upper extremities were 
2+ and symmetrical.  Sensation was normal.  The examiner 
reported an impression of cervical degenerative disc disease.  
There was mild cervical radiculopathy by diagnostic testing.

When the veteran was examined during VA outpatient treatment 
in June 1999, range of motion in his cervical spine was 20 
degrees of flexion and 10 degrees of extension.  There was no 
tenderness to palpation over the paraspinous processes.  
Muscle strength was 5/5 throughout both upper extremities.  
There was mild tenderness over the right 
supraspinatus/trapezius.  The examiner reported that the 
veteran had chronic, right C6 radiculopathy and may have 
bilateral thoracic outlet syndrome.

The Board has reviewed the entire record and finds that the 
veteran's disability from postoperative C5-6 diskectomy and 
anterior fusion with degenerative joint disease of the 
cervical spine is manifested by neck pain and moderate 
limitation of motion, with radicular pain into the arms and 
tingling in the hands.  As the associated limitation of 
motion is not more than moderate, the Board concludes that 
the criteria for a rating in excess of 20 percent under 
Diagnostic Code 5290 have not been met.  

The Board has considered the veteran's disability from his 
neck disorder in the context of Diagnostic Code 5293.  Under 
that diagnostic code, pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc is rated as 60 
percent disabling when there is little intermittent relief.  
Severe intervertebral disc syndrome is rated 40 percent 
disabling where there are recurring attacks, with 
intermittent relief.  A 20 percent rating is assigned for 
moderate recurring attacks.

The recent medical evidence states that the veteran's 
radicular symptoms are mild,  and manifested principally by 
pain and tingling in his hands.  However, his upper extremity 
reflexes and sensation are intact, muscle strength is good 
and neck pain has been alleviated somewhat by conservative 
treatment.  From this evidence, the Board concludes that the 
criteria for a rating in excess of 20 percent under 
Diagnostic Code 5293 have not been met.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The Board finds that the veteran's disability 
picture from degenerative disc disease of the cervical spine 
does not more closely approximate the criteria for the next 
higher rating of 30 percent under Diagnostic Code 5290 or 40 
percent under Diagnostic Code 5293 as he has only moderate 
limitation of cervical spine motion, and has only mild 
cervical radiculopathy. 

B.  Thoracolumbar Spine

Service medical records show that in October 1975 the veteran 
sought treatment for complaints of back pain and radiating 
pain to both legs.  An examiner noted an impression of 
bilateral sciatica.  In November 1987, X-rays of his thoracic 
and lumbosacral spine showed diffuse spurring along the spine 
from the mid thoracic through the mid lumbar region.  A 
radiologist reported an impression of mild degenerative 
disease.  At the time of his medical examination for 
separation from service, the veteran gave a history of 
recurrent back pain.  An examiner noted an impression of 
degenerative joint disease of the thoracic spine.

During the VA examination in April 1991, an examiner noted 
slight tenderness over the area of the tenth thoracic 
vertebra (T10).  There was no evidence of muscle spasm.  
However, range of motion was slightly restricted.  The 
pertinent diagnosis was chronic back pain, mostly in the 
thoracic region.

The veteran was granted entitlement to service connection for 
degenerative joint disease of the thoracolumbar spine by a 
July 1991 rating decision.  The associated disability has 
been rated 10 percent disabling since the time of the 
veteran's separation from service.  To evaluate the veteran's 
back disability, the RO has utilized Diagnostic Codes 5010 
and 5292.  Under Diagnostic Code 5010, arthritis due to 
trauma that is substantiated by X-ray findings is rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion of the specific joint involved.  When however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for the joint 
affected by limitation of motion, to be combined, not added, 
with the rating of other manifestations of the affected 
joint.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is rated 10, 20, or 40 percent disabling where 
such limitation is slight, moderate, or severe, respectively.  
Under Diagnostic Code 5291, limitation of motion of the 
dorsal (thoracic) spine is rated 0 disabling where such 
limitation is slight, and as 10 percent disabling where such 
limitation is moderate and severe.

The veteran testified in October 1992 that prolonged walking 
caused numbness in his right leg.  He attributed that symptom 
to his low back disorder.  He reported that bending over 
caused extreme discomfort.

X-rays taken at a private clinic in January 1995 showed mild 
compression deformities and mild degenerative disease from T9 
through T12, mild degenerative disc disease at L3-4, mild 
disc space narrowing at L4-5 and between L5 and the first 
sacral vertebra (S1).

During a VA orthopedic examination in September 1998, the 
veteran's lumbar spine was normal in appearance.  His 
shoulders and pelvis were level.  There was no muscle spasm.  
He was able to walk on heels and toes.  He was able to squat 
and stand.  Ranges of motion were normal in all planes but 
flexion and extension.  Forward flexion was 60 degree.  
Backward extension was 10 degrees.  The examiner indicated 
that normal flexion and extension were 90 and 30 degrees, 
respectively.  Muscle strength in the lower extremities was 
5/5 throughout.  Patellar and Achilles reflexes were 2+ 
bilaterally.  Sensation was normal.  Straight leg raising was 
negative bilaterally to 90 degrees.  Motion was accompanied 
by pain.  X-rays of the lumbar spine showed marked anterior 
eburnations at the level of the third and fourth lumbar 
vertebrae (L3 and L4).  X-rays of the thoracic spine showed 
anterior eburnations of the T9-10 and T10-11.  The pertinent 
diagnoses were thoracic spondylosis and lumbar degenerative 
disc disease.

When examined in June 1999, the veteran had complaints of 
pressure in the thoracic region of his spine, with burning, 
shooting pain radiating to the buttocks.  On examination, the 
lumbar spine had full active range of motion.  There was mild 
tenderness to palpation over the left sacroiliac joint.  X-
rays of the veteran's lumbar spine taken in June 1999 showed 
mild degenerative disc changes at L3-4 and moderate face 
degeneration at L4-5 and L5-S1.  There was no evidence of 
significant disc herniation, canal stenosis, or foraminal 
narrowing in the lumbar region.

Based on a review of the entire record, the Board finds that 
the veteran's disability from degenerative joint disease of 
the thoracolumbar spine is manifested by no more than slight 
limitation of motion of the lumbar and the thoracic segments 
of the spine.  The most recent VA orthopedic examination 
showed had full lateral motion and full rotation, 60 degrees 
of forward flexion and 10 degrees of backward extension, 
while subsequent outpatient evaluation showed full range of 
motion.  Based on this evidence, the Board finds that the 
criteria for a combined rating greater that 10 percent under 
Diagnostic Codes 5292 and 5291 have not been met.  
Accordingly, an increase is not in order.  The 10 percent 
rating takes into account the functional loss due to pain, 
including pain on motion.

The Board has considered the veteran's back disability in the 
context of Diagnostic Code 5293, which is utilized to rate 
disability associated with intervertebral disc syndrome.  
However, it does not appear that the veteran has 
intervertebral disc syndrome in his thoracolumbar spine.  
This, in fact, was the conclusion reached on recent 
evaluation.  Therefore, the Board concludes that a higher 
rating is not supported under Diagnostic Code 5293.

Viewed in the context of 38 C.F.R. § 4.7, the Board finds 
that the veteran's disability picture does not more closely 
approximate the criteria for the next higher schedular rating 
under Diagnostic Codes 5191 or 5292, as the limitation of 
motion is only moderate.

C.  Right Carpal Tunnel Syndrome

Service medical records, including the report of medical 
history taken at the time of his medical examination for 
separation from service, show that the veteran is right 

handed.  He was diagnosed with right carpal tunnel syndrome 
in April 1978.  He was granted entitlement to service 
connection for right carpal tunnel syndrome by the RO's July 
1991 rating decision.  In an August 1999 rating decision, his 
disability from right carpal tunnel syndrome was rate 10 
percent, effective from the date of the day following his 
separation from service in January 1991.

The RO has utilized Diagnostic Code 8515 to evaluate the 
veteran's disability from right carpal tunnel syndrome.  
Under that diagnostic code, mild, incomplete paralysis of the 
median nerve on the major side is rated 10 percent disabling, 
moderate incomplete paralysis of the median nerve is rated 30 
percent disabling on the major side, and severe, incomplete 
paralysis of the median nerve on the major side is rated 50 
percent disabling.  A 70 percent rating is assigned for 
complete paralysis of the median nerve on the major side with 
manifestations such as the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of the middle finger, inability to make a 
fist, index and middle fingers remain extended; inability to 
flex the distal phalanx of the thumb, defective opposition 
and abduction of the thumb, at right angles to palm; flexion 
of wrist weakened, and; pain with trophic disturbances.  The 
term "incomplete paralysis", with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a (1999).

During a VA examination in April 1991, the veteran reported 
that his right thumb and first and middle fingers went to 
sleep consistently with prolonged writing and with driving 
for one-half hour.  On examination, there was no deformity or 
tenderness in the wrist.  Prolonged dorsiflexion caused some 
tingling in the first and middle fingers.  However, range of 
motion was normal and was reported as follows:  dorsiflexion, 
70 degrees; palmar flexion 80 degrees; ulnar deviation 45 
degrees; radial deviation, 20 degrees.  The examiner reported 
a diagnosis of symptoms of bilateral carpal tunnel syndrome.

The veteran testified in October 1992 that he had numbness in 
tingling in his hands when doing such activities as driving 
and typing.  He stated that he consistently wore a splint on 
his right wrist at night to alleviate symptoms of right 
carpal tunnel syndrome.  The private medical records 
contained in the claims folder do not show treatment for 
symptoms associated with right carpal tunnel syndrome.

During the August 1998 VA examination, the veteran reported 
having symptoms of bilateral hand numbness when elevating his 
arms, using a typewriter keyboard, driving and upon 
awakening.  On sensory examination, there was no loss to 
light touch or pin prick on the right.  Tinel's sign was 
negative.  Motor examination was normal.  Deep tendon 
reflexes were absent.  Right median nerve studies showed 
abnormalities of sensory and motor distal latency which 
localized to the carpal tunnel on transcarpal index testing.  
The examiner reported a diagnosis of right carpal tunnel 
syndrome based purely on electrodiagnostic findings.

Having reviewed the entire record, the Board finds no 
evidence that the veteran has disability analogous to more 
than mild paralysis of the right median nerve due to right 
carpal tunnel syndrome.  His symptoms are wholly sensory.  
There are no clinical findings of impaired sensation, 
weakness, atrophy, incoordination, loss of motion, or pain 
with motion.  The Board concludes that the preponderance of 
the evidence is against the grant of a rating in excess of 10 
percent for right carpal tunnel syndrome.  The veteran's 
disability picture from right carpal tunnel syndrome does not 
more closely approximate the criteria of the next higher 
rating of 30 percent, since no functional impairment has been 
demonstrated.

D.  Bilateral Maxillary Sinusitis with Allergic Rhinitis.

Service medical records show that X-rays taken in February 
1966 were consistent with sinusitis.  The repeated impression 
from many subsequently taken X-rays was bilateral maxillary 
sinusitis.  In a letter dated in July 1979, a private 
physician noted that the veteran had had multiple courses of 
antibiotics and decongestants over the years.  He had had 
approximately ten sinus irrigations with only temporary 
relief.  In August 1978, he underwent bilateral intranasal 
antrostomies with findings of chronic sinusitis.  Initially, 
the procedures provided some relief but the veteran had been 
recently having symptoms of facial pain, pressure, and 
rhinorrhea.  The examiner recommended allergy evaluation and 
surgery to correct a deviated nasal septum.  The examiner 
also suggested the need for repeat surgery for antrostomies.  
At the time of his medical examination for separation from 
service, the veteran reported a history of sinus trouble.  An 
examiner reported a diagnosis of sinusitis, hay fever and 
frequent headaches with a history of frequent sinus 
infections, most recently in the same year.

During a VA examination in 1991, the veteran reported that he 
continued to have sinus infections about every three months.  
His most recent infection had been three weeks before.  He 
had just finished a course of Septra.  Examination of his 
nose revealed markedly congested turbinate without notable 
deviation of the septum.  There was very little airway space.  
However, the examiner did not report a diagnosis of 
sinusitis.

The veteran was granted entitlement to service connection for 
bilateral maxillary sinusitis by the RO's July 1991 rating 
decision.  The associated disability has been rated 10 
percent since his separation from service.

The veteran testified in October 1992 that his disability 
from sinusitis was manifested by headaches occurring two to 
three times per week.  He stated that he had had one surgery 
for his sinus problem.

When the veteran was seen by a private physician in September 
1995, he reported that he had just finished a course of 
antibiotics for sinus and ear infections.  In October 1995, 
he was placed on a three week course of Biaxin but remained 
quite symptomatic.  Ultimately, he received a full month of 
antibiotic therapy, but continued to be unimproved.  In 
December 1995, he had mucopurulent discharge.  The physician 
recommended surgery.  Later treatment included sinus 
cleansing.  In February 1996, the veteran was placed on a 10-
day course of Cipro.  In March 1996, a CT scan showed the 
frontal sinuses were well aerated.  The medication was 
switched to Seldane.  A nasal inhaler was also prescribed.  
Nasal endoscopy was performed in May 1996 and a culture 
showed staphylococcus.  The veteran was told to continue 
Seldane and Cipro.  In late May, the veteran was still having 
head pain.  His sinuses were thoroughly cleansed.  He was 
told to continue Rhinocort, Seldane, and alcohol nasal 
irrigations.

During the September 1998 VA sinus examination, the veteran 
reported that he had been under the care of a private 
physician  from 1995 to 1997.  He reported that since January 
1998 he had had two episodes of what he called rhinosinusitis 
for which he sought treatment from his family physician.  The 
most recent episode was in July 1998.  He reported having 
frequent frontal headaches-as often as two to three per week 
and lasting two to three hours.  He denied having recent X-
rays or CT scans of his sinuses.  On examination, the nose, 
oropharynx, and nasopharynx were unremarkable except for 
mildly boggy turbinate in the nose.  The nasal septum was 
essentially in the midline.  There were no apparent polyps.  
The pertinent diagnoses were allergic rhinitis, by history, 
and history of recurrent episodes of acute sinusitis.

The Board notes that the RO has considered the veteran's 
disability from sinusitis under both the former and revised 
rating criteria for respiratory disorders.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (when there has 
been a change in an applicable statute or regulation after a 
claim has been filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so).  

Under the former rating criteria, a 10 percent rating is 
assigned for moderate sinusitis, with discharge, crusting, or 
scabbing, and infrequent headaches.  A 30 percent rating is 
assigned for severe sinusitis, with frequently incapacitating 
recurrences, severe and frequent headaches, or purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating is assigned for postoperative sinusitis, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  38 C.F.R. § 4.97, Diagnostic Code 6513 (1996).  

Under the revised rating criteria, a 10 percent rating is 
assigned for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episode per year of sinusitis characterized by 
headaches, pain, purulent discharge, or crusting.  A 50 
percent rating is assigned following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode is one that 
requires bed rest and requires treatment by a physician.  
38 C.F.R. § 4.97, Diagnostic Codes 6513 (1999). 

The Board has reviewed the entire record.  Despite the 
veteran's assertions that his disability from sinusitis and 
allergic rhinitis has worsened, the Board has found no 
clinical evidence that his sinusitis is manifested by 
frequently incapacitating recurrences, severe and frequent 
headaches, or purulent discharge or crusting reflecting 
purulence, nor any medical evidence that the sinus disorder 
results in three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, purulent discharge or 
crusting.  While the record does show that the veteran was 
treated with antibiotic medication in December 1995 and 
February and May 1996, the records do not document either the 
number or severity of episodes of sinusitis that would 
support the assignment of a rating in excess of 10 percent.

Also, the records contained in the claims folder do not 
document the degree of nasal obstruction that would support a 
separate schedular rating of 10 percent for allergic rhinitis 
under Diagnostic Code 6522.  During the most recent VA 
examinations, the veteran's nasal passages were normal, 
except for mildly boggy turbinate.  VA outpatient treatment 
records do not contain clinical findings of nasal passage 
obstruction attributed to allergic rhinitis.  The Board 
concludes that the criteria for an increased rating for 
allergic rhinitis have not been met.

In reaching its decision, the Board has considered the 
provisions of 38 C.F.R. §  4.7.  However, absent evidence of 
either more severe or more frequent episodes, the veteran's 
disability from sinusitis, as discussed above, does not 
approximate the criteria for the next higher schedular 
evaluation of 30 percent.  Similarly, absent clinical 
findings of more than slight obstruction of nasal passages, 
the veteran's disability picture does not more closely 
approximate the criteria for the next higher schedular rating 
of 10 percent for allergic rhinitis.

E.  Duodenal Ulcer with Sliding Hiatal Hernia.

Service medical records show that the veteran began to have 
gastrointestinal complaints as early as 1968.  In January 
1978, he was placed on an anti-ulcer regimen.  In July 1978, 
an esophagogastroduodenoscopy showed moderate gastritis, mild 
duodenitis, and a sliding hiatal hernia without evidence of 
inflammation.  Endoscopy in March 1979 showed duodenal 
scarring and deformity but no active ulcer.  There was mild 
gastritis and a small hiatal hernia without evidence of 
esophagitis.  An upper gastrointestinal radiological study in 
July 1987 was normal.  It was noted at the time of his 
medical examination for separation from service that the 
veteran was taking medication for peptic ulcer disease.

During the April 1991 VA examination, the veteran complained 
of cramping pains like spasms to the right of the umbilicus 
two to three times per day which were partially alleviated by 
Cytotec.  On examination of the abdomen, there was no 
organomegaly or tenderness.  The examiner reported a 
diagnosis of peptic ulcer disease with minimal 
symptomatology.

The veteran was granted entitlement to service connection for 
chronic duodenal ulcer disease with sliding hiatal hernia by 
the RO's July 1991 rating decision.  The associated 
disability has been rated zero percent since the veteran's 
separation from service.  In order to evaluate such 
disability, the RO has utilized Diagnostic Codes 7305 and 
7346.  Under Diagnostic Code 7305, duodenal ulcer is rated 10 
percent disabling where there are mild symptoms, recurring 
once or twice yearly.  For moderate disability from recurring 
episodes of symptoms two or three times per year averaging 
ten days in duration, or with continuous moderate 
manifestations, a disability evaluation of 20 percent is 
assigned.  For moderately severe disability, with less than 
the severe symptoms hereafter described, but with impairment 
of health manifested by anemia and weight loss, or with 
recurrent incapacitating episodes average 10 days or more in 
duration at least four or more times a year, a 40 percent 
evaluation is assigned.  A 60 percent rating is assigned for 
severe symptoms when pain is only partially relieved by 
standard ulcer therapy, with periodic vomiting, recurrent 
hematemesis or melena, and with manifestations of anemia and 
weight loss productive of definite impairment of health.

Diagnostic Code 7346 is utilized to rate the disability 
associated with hiatal hernia.  Under that diagnostic code, 
where there are symptoms of pain, vomiting, material weight 
loss, and hematemesis or melena with moderate anemia, or 
other symptoms combinations productive of severe impairment 
of health, a 60 percent rating is assigned.  A 30 percent 
rating is assigned for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal, or arm or shoulder pain, 
productive of considerable impairment of 
health.  A 10 percent rating is assigned where there are two 
or more of the symptoms associated with the 30 percent 
rating, although of less severity.

38 C.F.R. § 4.114 provides that ratings under Diagnostic 
Codes 7305 and 7346 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.

The veteran testified in October 1992 that he had not 
actually had an ulcer since 1989.  Since then, he had 
continuously taken either Zantac or Tagamet.  However, he 
continued to have "spasms" and discomfort in his side on a 
daily basis.  He attributed his symptoms to a stricture.  He 
reported that spicy foods did not aggravate the problem.  He 
also reported having acid reflux on an almost daily basis.

Records of private medical treatment show that the veteran 
underwent a esophagogastroduodenoscopy in June 1993.  The 
procedure revealed Grade II to Grade III esophagitis and a 
questionable small hiatal hernia.  In July 1993, the veteran 
reported feeling tremendously improved after a trial of 
Prilosec.  In October 1993 the veteran complained of burning 
like pain.  He denied having bloody stools or melena.  The 
reported diagnosis was esophageal reflux disease.  More 
recent records show that the veteran was being treated for 
gastroesophageal reflux disease.  Notes dated in May 1996 
indicated that the gastroesophageal reflux disease was 
controlled with medication.  The records show that the 
veteran was continuing to take Zantac or Prilosec.

During the September 1998 VA gastrointestinal examination, 
the veteran denied a history of weight change.  He reported 
having nausea with epigastric discomfort two to three times 
per week without any precipitating factor.  He had daily 
abdominal pain which was usually dull but became sharp and 
burning with exertion or straining.  The pain could be 
alleviated by taking deep breaths.  He denied having 
constipation, diarrhea, vomiting of blood, and passing black 
stools.  He was taking Propulsid and Zantac without control 
of symptoms.  He denied having lethargy and loss of appetite, 
although he reported having chronic fatigue.  He had problems 
with sleep because of reflux at night.  

On examination, the veteran appeared well nourished, without 
signs of dehydration or disability.  There was no abdominal 
tenderness.  There was no generalized muscle weakness or 
wasting.  The examiner reported a diagnosis of duodenal ulcer 
with sliding hiatal hernia.  She further reported that the 
diagnosis was established by an upper gastrointestinal series 
in the past.

Based on a review of the entire record, the Board finds that 
the predominant service connected disability is the hiatal 
hernia.  Symptoms of this disorder include daily reflux 
(pyrosis), nausea with epigastric discomfort two to three 
times per week and daily abdominal pain.  However, the hiatal 
hernia does not cause dysphagia, substernal arm or shoulder 
pain , weight loss, anemia, vomiting, hematemesis, melena, 
dysphagia, or general impairment of health.  The Board 
concludes that the criteria are met for a rating of 10 
percent, but no higher, under Diagnostic Code 7346.  However, 
the Board does not find that the severity of the overall 
disability warrants elevation to the next higher evaluation.  

F.  Extraschedular and Other Considerations

In evaluating the veteran's disabilities related to his 
musculoskeletal system, the Board has taken into account the 
functional impairment that may be attributed to pain or 
weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. 
Brown, 8 Vet. App. 202, 205-6 (1995).  Factors listed in 
38 C.F.R. § 4.45 include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

In this case, except for limitation of motion and pain with 
motion, the additional factors discussed in 38 C.F.R. § 4.45 
are not present.  The veteran's has good muscle strength 
throughout all of his extremities.  No atrophy has been 
identified.  Instability or loose motion in joints has not 
been demonstrated.  The disability associated with limitation 
of motion and painful motion is anticipated by the criteria 
of the diagnostic codes applied in this case and the ratings 
currently in effect or which will be assigned pursuant to 
this decision adequately compensate for such disability. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings are 
assignable under the diagnostic codes considered for each of 
the disabilities addressed in this decision, but the record 
reflects that the manifestations which would support such 
higher ratings are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his 
service-connected disabilities, nor is it shown that such 
disorders otherwise so markedly interfere with employment as 
to render impractical the application of regular schedular 
standards.  Rather, for the reasons noted above, the Board 
concludes that the impairments resulting from the 
disabilities herein considered are adequately compensated by 
the schedular evaluations as provided by this decision.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.



ORDER

Service connection is denied for left carpal tunnel syndrome 
and Gilbert's syndrome.

A rating in excess of 20 percent for degenerative joint 
disease of the cervical spine, status post diskectomy and 
fusion at C4-5, is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the thoracolumbar spine is denied.

A rating in excess of 10 percent for right carpal tunnel 
syndrome is denied.

A rating in excess of 10 percent for sinusitis with allergic 
rhinitis is denied.

A rating of 10 percent is granted for duodenal ulcer with 
hiatal hernia, subject to the controlling regulations 
applicable to the payment of monetary benefits.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 29 -


- 1 -


